Citation Nr: 1729107	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-21 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for retinal detachment, right eye, peripheral retinal degeneration, left eye, bilateral cataracts, and bilateral posterior vitreous detachments.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to an initial compensable evaluation for chronic maxillary sinusitis.

4.  Entitlement to a compensable evaluation for allergic rhinitis.

5.  Entitlement to service connection for tension headaches, to include as secondary to chronic maxillary sinusitis.

6.  From March 26, 2012, entitlement to an initial evaluation in excess of 40 percent for residuals of adenocarcinoma of the prostate with voiding and erectile dysfunction (prostate cancer).

7.  Entitlement to an initial compensable evaluation for cystic kidney disease (kidney disability).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to special monthly compensation by reason of being housebound has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  See Statement, March 2014.

The issues of entitlement to service connection for tension headaches, entitlement to higher ratings for cystic kidney disease and for prostate cancer with voiding dysfunction and erectile dysfunction, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right eye retinal detachment, bilateral peripheral retinal degeneration, bilateral cataracts, and bilateral posterior vitreous detachments are not shown to be related to his active service; his cataracts are also shown to be age-related.

2.  No tinea pedis is shown.

3.  The Veteran's chronic maxillary sinusitis is manifested by taking daily Claritin or Atarax; there is no evidence of three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting; no evidence of one to two incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment (lasting four to six weeks); no surgical treatment; and no x-ray evidence of any sinus abnormalities.

4.  The Veteran's allergic rhinitis is manifested by taking daily Claritin or Atarax; there is no evidence of obstruction of the nasal passages greater than 50 percent on both sides, or complete obstruction on one side, or any polyps.


CONCLUSIONS OF LAW

1.  Retinal detachment, right eye, peripheral retinal degeneration, left eye, bilateral cataracts, and bilateral posterior vitreous detachments were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Tinea pedis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for a compensable evaluation for chronic maxillary sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2016).

4.  The criteria for a compensable evaluation for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97 Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that May 2011, September 2011, and February 2012 notice letters fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding VA or private treatment records for VA to obtain.  The Board acknowledges that the Veteran has alleged that his service treatment records from his time aboard the U.S.S. Camden between February 1974 and March 1975 are missing from the claims file.  A review of the service treatment records in the claims file, however, shows that the service treatment records associated with the claims file include his records of treatment while aboard the U.S.S. Camden during that time between February 1974 and March 1975.  See, e.g., STRs, uploaded August 2014 at p.50, 55-56 of 63.  There is no indication any records are missing.

Regarding his service connection claims, VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA examinations in March 2012 relating to his claims for service connection for tinea pedis, and for retinal detachment, right eye, peripheral retinal degeneration, left eye, bilateral cataracts, and bilateral posterior vitreous detachments..  The Board finds that the VA examination reports are adequate upon which to base a decision on the Veteran's claim.  The VA examiners reviewed the file, took a history from the Veteran, examined him, and provided adequate rationales for their conclusions.

Regarding the rating claims, VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was provided with VA examinations in March 2012 and March 2014 relating to his rating claims for his sinusitis and rhinitis.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the last VA examination.   See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.

Neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

A.  Eyes

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from June 1967 to December 1987.  He claims that he has right eye retinal detachment, left eye peripheral retinal degeneration, bilateral cataracts, and bilateral posterior vitreous detachments, due to his active service.  He asserts his right eye conditions are due to a right eye burn in service.  He also asserts that his eye conditions are due to a head injury and concussion he incurred in service.  See Claim, April 2011; Statement, July 2014.

As an initial matter, the Board notes that the Veteran filed his claim in April 2011 as specifically for a "right eye acid burn" and right eye "retinal detachment."  The AOJ subsequently characterized the claim more broadly to include his cataracts, retinal degeneration, and posterior vitreous detachments.  

Regarding the service treatment records, an October 1976 record shows the Veteran was referred for ophthalmological evaluation after he squirted Scotchcast electrical insulating resin into his right eye.  A provisional diagnosis of a corneal abrasion secondary to an acid burn was diagnosed.  An ophthalmology treatment record shows his eye was irrigated, examination of his fundus was within normal limits, and chemical conjunctivitis and a corneal abrasion were diagnosed.  See STRs, received August 2014 at p.43 of 75.  A November 1987 retirement examination report shows that examination of his eyes was normal.  See STRs, received August 2014 at p.4 of 75.  On his November 1987 retirement report of medical history, the Veteran denied any eye trouble or head injury.  See STRs, received August 2014 at p.9 of 75.  

The Board also acknowledges that one record dated around January 1978 shows contact dermatitis was diagnosed involving the skin around the eye area.  See STRs, received August 2014 at p.27 of 75.  Similarly, a January 1978 record shows he had lesions below both eyelids resolving, and contact dermatitis was diagnosed.  See STRs, received August 2014 at p.27 of 75.  The Board notes that the Veteran is already service connected for dermatitis.

Regarding his alleged head injury in service, however, there is no mention of any head injury or concussion in the service treatment records.  In fact, on his December1982 re-enlistment report of medical history, the Veteran denied any head injury.  See STRs, received August 2014 at p.30 of 60.  Likewise, on his November 1987 retirement report of medical history, the Veteran denied any head injury.  See STRs, received August 2014 at p.9 of 75.

Post-service, a March 1988 VA examination report (relating to a claim for service connection for vision problems) reflects that the Veteran complained of itching eyes.  No cataracts, retinal detachment, retinal degeneration, or posterior vitreous detachments were found on examination or noted.  The fundi were specifically noted as normal.  Allergic conjunctivitis was diagnosed.  

An April 2000 Tricare record (Camp Pendleton) shows a history of a right eye retinal detachment incurred in 1998, which was noted as healed.  See STRs, received August 2014 at p.7 of 9; see also Tricare, received October 2011 at p.26 of 39 (noting a history of right eye retinal detachment in 1997).  Another April 2000 Tricare record shows chronic right eye retinal detachment was diagnosed.  See Tricare, received October 2011 at p.82 of 96.  

A May 2002 Tricare record also shows diagnosed right eye retinal detachment.  See Tricare, received October 2011 at p.58 of 96.

An April 2007 Tricare record shows the Veteran reported decreased visual acuity for six months and flashes of light.  The Veteran's history of a corneal abrasion in service was noted, and his history of right eye retinal detachment (noted as 15 years prior).  Right eye retinoschisis, and possible retinal detachment, were diagnosed.  See Tricare, received October 2011 at p.41 of 96.  A May 2007 record shows right eye retinal detachment, and left eye peripheral retinal degeneration, were diagnosed.  See Tricare, received October 2011 at p.38 of 39.  Another May 2009 Tricare record shows cataracts and retinoschisis were also diagnosed.  See Tricare, received October 2011 at p.36 of 39.

A December 2008 Tricare record shows bilateral vitreous detachment was also diagnosed.  See Tricare, received October 2011 at p.34 of 39.

More recently, a March 2011 Tricare record shows right eye retinal detachment, retinoschisis, and cataracts were diagnosed.  See Tricare, received April 2012 at p.15 of 77.  A February 2012 record shows diagnosed right eye retinal detachment, bilateral peripheral retinal degeneration, and bilateral posterior vitreous detachment.  See Tricare, received April 2012 at p.44 of 82.

The Veteran was afforded a March 2012 VA examination.  The examiner noted that the Veteran had diagnosed right eye retinal detachment, left eye peripheral retinal degeneration, bilateral cataracts, and bilateral posterior vitreous detachments.  The Veteran reported his history in 1976 of acid or chemicals from glue splashing into his right eye, and that it was flushed and then treated with topical medication and patching.  The Veteran reported that there were no residual ocular complications from the acid/chemicals.  The VA examiner opined that there were no residuals of the Veteran's right eye burn in service.  The examiner further opined that the Veteran's eye conditions are not related to his active service, reasoning that none of his eye conditions constitute residuals of the burn injury, and that they occurred several years after the Veteran's retirement from service.

A May 2014 consultation record from Dr L.P., an ophthalmologist, shows that Dr. L.P. noted that the Veteran's cataracts are age-related.  The Board acknowledges that Dr. L.P. noted that the Veteran had right eye retinal detachment for "several decades," but he did not specify any time frame any further, such as whether the Veteran had right eye retinal detachment during service.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's eye conditions are related to his service.  The Board finds the opinion of the VA examiner to be the most probative evidence of record regarding the etiology of the Veteran's eye conditions, which is uncontradicted by any other medical opinion.  No retinal detachment, cataracts, retinal degeneration, or vitreous detachments were found on examination at the time the Veteran was examined for retirement from service in 1987.  Multiple medical records show that the Veteran's right eye retinal detachment was incurred in 1996 or 1997, not during service, and his other conditions are not shown to have manifested or been diagnosed until afterwards.  Moreover, his private treating ophthalmologist, Dr. L.P., opined his cataracts are age-related.

The Board acknowledges that the Veteran's lay assertions that his eye conditions are related to his in-service right eye burn, and an alleged head injury in service.  The Veteran is competent to report facts within his personal observation, such as incurring a burn or head injury, vision difficulties, or what he was told by another physician.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the Veteran did not report that he was told by a physician that he had right eye retinal detachment, retinal degeneration, cataracts, or posterior vitreous detachments since service.  Rather, he asserts his right eye conditions are due to the right eye burn in service, but the Board ultimately finds the opinion of the VA examiner to be more probative, which is based on a review of the medical evidence and examination, and which is supported by a thorough rationale.  Regarding the alleged head injury, the Board finds this report to be not credible because the Veteran specifically denied a history of a head injury twice in service, including at retirement.

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for right eye retinal detachment, left eye peripheral retinal degeneration, bilateral cataracts, and bilateral posterior vitreous detachments; the benefit of the doubt rule is not for application.

B.  Tinea Pedis

The Veteran also claims that he has tinea pedis that is related to his active service.

As an initial matter, the Board acknowledges that a May 1976 record shows tinea pedis of the right great toe was diagnosed.  See STRs, received August 2014 at p.41 of 75.  A May 1977 re-enlistment examination report shows tinea pedis of the left foot was diagnosed.  See STRs, received August 2014 at p.39 of 75.  A record dated around April 1977 shows the Vetera reported a 2-year history of fungus on both feet.  See STRs, received August 2014 at p.46 of 63.  An August 1977 record shows the Veteran was referred to dermatology for what was noted as a history of a fungal rash of the left foot.  The dermatology consultation report noted a one-year history of fungus of a right toe.  See STRs, received August 2014 at p.34 of 75.  A December 1982 re-enlistment examination report shows that examination of his feet and skin was normal.  See STRs, received August 2014 at p.27 of 60.  His November 1987 retirement examination report shows that examination of his feet was normal, and examination of his skin (whole body) revealed only a scar and left leg dryness, but no tinea pedis was noted.  See STRs, received August 2014 at p.4 of 75.

Post-service, there is no medical record of treatment for any tinea pedis or fungal conditions of the feet.  There is also no record of complaint of any fungal condition in the medical records.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current tinea pedis diagnosis or pathology, service connection for such cannot be granted.  See id.  The Federal Circuit has established that qualifying for entitlement to compensation under 38 U.S.C.A. §§ 1110 and 1131 requires proof of the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Ultimately, in the absence of recognized pathology to account for the Veteran's foot complaints to VA in connection with his claim, there is no basis to award compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001); see also 38 U.S.C.A. §§ 1110, 1131. 

The Board acknowledges that the Veteran asserts that he does in fact have tinea pedis.  While the Board acknowledges these lay reports, there is no evidence of any complaint, diagnosis, or pathology in any of the medical evidence of record, despite several post-service Tricare and private dermatology records associated with the claims file that show he was examined numerous times and had several opportunities to mention his history and symptomatology.  The Board ultimately places more probative weight on the objective medical evidence of record.  

Therefore, having found no current tinea pedis, the Board concludes that service connection for tinea pedis is not warranted, and the benefit of the doubt rule is not for application.

C.  Sinusitis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where service connection has already been established and an increase in the disability rating is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Sinusitis (Diagnostic Codes 6510 to 6514) provides a noncompensable rating if detected by x-ray only; a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 (2016).  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The Veteran's chronic maxillary sinusitis is currently assigned a noncompensable rating under Diagnostic Code 6513, effective April 21, 2011.  The Veteran seeks a higher initial rating.  See Notice of disagreement, March 2013.

The Veteran was afforded VA examinations in March 2012 and March 2014.  

The March 2012 VA examination report shows that the examiner noted the Veteran's history of diagnosed chronic maxillary sinusitis, but noted that the Veteran had no signs or symptoms of chronic sinusitis (i.e., headaches, pain and tenderness of affected sinus, or purulent discharge or crusting).  The examiner noted that the Veteran did not have any non-incapacitating episodes in the past 12 months of sinusitis characterized by headaches, pain and purulent discharge or crusting; and no incapacitating episodes in the past 12 months of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment.  No surgical treatment was also noted.  X-rays revealed no sinus abnormalities.  The examiner opined that the Veteran's condition did not affect the Veteran's ability to work.

The March 2014 VA examination report shows the Veteran reported taking Claritin daily for his sinusitis and allergic rhinitis.  While the examiner acknowledged the Veteran's history of diagnosed chronic sinusitis, the examiner noted that the Veteran had no sinusitis at the time of the VA examination.  The examiner noted that the Veteran did not have any non-incapacitating episodes in the past 12 months of sinusitis characterized by headaches, pain and purulent discharge or crusting; and no incapacitating episodes in the past 12 months of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment.  No surgical treatment was also noted.  X-rays revealed no sinus abnormalities.  Regarding the impact of the Veteran's sinusitis on his ability to work, the Veteran reported that when his sinusitis and allergic rhinitis occur, he cannot concentrate.

The Board has reviewed all of the treatment records associated with the claims file.  A July 2012 CT scan shows his sinuses were unremarkable.  See Tricare, received June 2013 at p.68 of 82.  A January 2013 treatment record shows that examination of his sinuses was normal.  See Tricare, received June 2013 at p.51 of 82.  

The Board has also considered the Veteran's reports of his symptomatology, including his report that he takes daily Claritin and Atarax.  See Statement, March 2013.  The Board also acknowledges that he reported in May 2014 that he takes extra strength Tylenol daily for headaches due to his sinusitis, and that he experiences purulent discharge from his nose every morning.  The Board notes, however, that the Veteran has been diagnosed with tension headaches, not sinus headaches.  See, e.g., VA examination, March 2012.  He himself reported to a Naval Hospital clinician in September 2012 that his headaches were associated with episodes of vertigo, not sinusitis.  See Tricare, received June 2013 at p.80 of 82.  Then, the Veteran asserted in connection with his claim for service connection for tension headaches, which is remanded herein, that his sinusitis aggravates his headaches.  See Statement, March 2013.  Moreover, less than two months prior to his May 2014 statement, the March 2014 VA examiner noted the Veteran had no sinusitis symptoms whatsoever, including no headaches or purulent discharge.  Clearly, the Veteran had an opportunity at that time of the most recent VA examination in March 2014 to report all of his symptomatology.  In light of these conflicting reports, the Board finds the more self-serving May 2014 report to be not credible, particularly as there were no objective findings of manifestations of sinusitis on examination, which objective findings the Board finds more probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

In light of the above, the Board finds that the preponderance of the evidence is against finding that the criteria for a compensable rating under the General Rating Formula for Sinusitis have been met.  As shown above, both the March 2012 and March 2014 VA examiners noted there was no evidence of any sinus symptoms, no non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting, no evidence of incapacitating episodes, and no surgical treatment.  Clearly, the Veteran had opportunities at both VA examinations to report his symptomatology to the VA examiners.  Also, as shown above, the March 2012 x-ray revealed no sinus abnormalities.  Therefore, the criteria for a compensable rating under the General Rating Formula are not met or approximated.

Therefore, in summary, the Board concludes that entitlement to a compensable evaluation for chronic maxillary sinusitis is not warranted.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's sinusitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sinusitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  Both VA examinations revealed no objective findings whatsoever, no symptoms were reported to the VA examiners, and no findings were made on x-rays or a CT scan, all of which is consistent with a noncompensable rating, as contemplated by the rating schedule.  As such, an extraschedular rating is not appropriate.

D.  Rhinitis

The Veteran's allergic rhinitis is currently assigned a noncompensable rating under Diagnostic Code 6522, effective January 1, 1988.  The Veteran seeks an increased rating.

Diagnostic Code 6522, allergic or vasomotor rhinitis, provides a 10 percent rating without polyps, but with greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side.  A 30 percent rating is provided with polyps.  See 38 C.F.R. § 4.97.

The Veteran was afforded VA examinations in March 2012 and March 2014.

The March 2012 VA examination report shows that examination revealed there was no obstruction of the nasal passages greater than 50 percent on both sides, no complete obstruction on one side, and no polyps.  No hypertrophy of the nasal turbinates were found, and no rhinoscleroma, granulomatous rhinitis, Wegner's granulomatosis, or lethal midline granuloma.  The examiner noted there were no other pertinent physical findings, and opined that the Veteran's allergic rhinitis does not affect his ability to work.

The March 2014 VA examination report shows the Veteran reported taking Claritin daily for his allergic rhinitis.  Examination revealed there was no obstruction of the nasal passages greater than 50 percent on both sides, no complete obstruction on one side, and no polyps.  No hypertrophy of the nasal turbinates were found, no rhinoscleroma, and no granulomatous condition, including no granulomatous rhinitis, Wegner's granulomatosis, lethal midline granuloma.  The examiner noted no other physical findings.  Regarding the impact of the Veteran's allergic rhinitis on his ability to work, the Veteran reported that when his sinusitis and allergic rhinitis occur, he cannot concentrate.

The Board has reviewed all of the Veteran's treatment records in the claims file, which do not show any allergic rhinitis complaints or treatment.  His Tricare records show he has taken daily Claritin, albeit for his dermatitis, not his allergic rhinitis.  See, e.g., Tricare, received June 2013 at p.30 of 82.

In light of the above, the Board finds that the preponderance of the evidence is against finding that the criteria for a compensable rating under Diagnostic Code 6522 have been met.  As shown above, both the March 2012 and March 2014 VA examiners noted there was no evidence of obstruction of the nasal passages greater than 50 percent on both sides, or complete obstruction on one side, or any polyps.  Therefore, the criteria for a compensable rating under Diagnostic Code 6522 are not met or approximated.

The Board has considered whether entitlement to a higher rating would be warranted under any other diagnostic code.  No compensable rating would be warranted under Diagnostic Code 6523, because no rhinoscleroma or hypertrophy of turbinates is shown.  No compensable rating would be warranted under Diagnostic Code 6524 because no granulomatous rhinitis, including no Wegener's granulomatosis or lethal midline granuloma, is shown.  See 38 C.F.R. § 4.97.  Thus, no higher rating would be warranted under any other code.

Therefore, the Board concludes that entitlement to a compensable rating for allergic rhinitis is not warranted.

The Board has considered whether referral for an extraschedular rating is appropriate.  With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's allergic rhinitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's allergic rhinitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  The Veteran's nasal passages were clear on examination in March 2012 and March 2014, and he had no polyps.  The rating criteria essentially contemplate clear nasal passages as being noncompensable, which is also consistent with the fact that the treatment records in the claims file show no complaints or treatment for his allergic rhinitis.  As such, an extraschedular rating is not appropriate.


ORDER

Entitlement to service connection for retinal detachment, right eye, peripheral retinal degeneration, left eye, bilateral cataracts, and bilateral posterior vitreous detachments is denied.

Entitlement to service connection for tinea pedis is denied.

Entitlement to a compensable evaluation for chronic maxillary sinusitis is denied.

Entitlement to a compensable evaluation for allergic rhinitis is denied.


REMAND

A.  Headaches

The Veteran also claims that he has experienced tension headaches since his active service, including due to a head injury in service.  See Statements, May 2014 and July 2014.  In the alternative, he alleges they are aggravated by his service-connected sinusitis.  See Statement, March 2013.

The Veteran was afforded a VA examination in March 2012 relating to his claim.  The examiner opined that the Veteran's headaches were not related to his active service.  The examiner did not, however, address whether the Veteran's headaches are caused or aggravated by his service-connected chronic maxillary sinusitis.  See Statement, March 2013.  Therefore, the Board finds this matter should be remanded to obtain a VA medical opinion to address whether the Veteran's headaches are secondary to his service-connected chronic maxillary sinusitis.

B.  Prostate  C. Kidney

The Veteran's prostate cancer, to include voiding and erectile dysfunction, is currently assigned a 100 percent disability rating under Diagnostic Code 7528 from June 22, 2011, and 40 percent from March 26, 2012.  For the period from March 26, 2012, the Veteran seeks a higher initial rating.

In a May 2014 statement, the Veteran alleged that April 2014 laboratory results revealed "high albumin."  As noted above, the Veteran's prostate cancer is rated 40 percent disabling under Diagnostic Code 7528, which provides for rating residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115(b) (2016).  The rating criteria for renal dysfunction provide that a 60 percent rating is warranted for constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling.  See 38 C.F.R. § 4.115(a).  Because the Veteran has identified more recent records dated in 2014 that could relate to albuminuria or a decrease in kidney function contemplated by the 60 percent rating criteria, the Board finds that the prostate claim should be remanded to obtain all of his more recent treatment records dated since June 2013, including all of his Tricare records from the Camp Pendleton Naval Hospital.  See, e.g., Form 21-4142, March 2012 (primary care at NHCP since December 2010).

D.  TDIU

The Veteran also claims entitlement to a TDIU, including as due to his service-connected prostate cancer and kidney disability.  See Form 21-8940, December 2011; Statement, March 2014.  Because these prostate cancer and kidney disabilities are being remanded herein for further development, the Board defers decision on the TDIU claim as intertwined with these remanded rating claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion to address whether it is "at least as likely as not" (probability of 50 percent or more) that the Veteran's tension headaches are caused or aggravated by his service-connected sinusitis or allergic rhinitis.  The claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Associate with the claims file all of the Veteran's Tricare treatment records from the Camp Pendleton Naval Hospital dated since June 2013.

Also, ask the Veteran to identify all treatment for his prostate cancer and kidneys since April 2011, and associate with the claims file any outstanding records.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


